These are two applications for leave to appeal from an order of the Superior Court quashing the appeals on the ground that they were not taken within three months of the entry of the final judgments entered in the Common Pleas.
The judgments entered January 10, 1940, for want of sufficient replication, were final judgments at law. The *Page 311 
orders of January 26, 1940, allowing reargument before the court in banc on exceptions to the entry of the judgments did not open them or otherwise result in extending the time for appeal fixed by statute. See Barlott v. Forney, 187 Pa. 301,41 A. 47; Bache v. Locke, 86 Pa. Super. 501; Miller v. Mt.Lebanon Twp., 309 Pa. 221, 163 A. 511. Compare Commonwealth v.Emerson Custis Co., 139 Pa. Super. 22, and cases cited p. 25 et seq., 10 A.2d 850; Slagle's Estate, 335 Pa. 552,7 A.2d 353.
The practice in such actions at law is not to be confused with procedure in equity (Rule 71) or to remove a nonsuit (Act of March 11, 1875, P. L. 6, 12 Pa.C.S.A. § 645; Fine v. Soifer,288 Pa. 164, 135 A. 742) or in the Orphans' Court in counties not having a separate Orphans' Court; compare Com. v. Linderman'sEstate, 340 Pa. 289.
Petitions dismissed.